     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MANUEL PEREZ and MACARIO                          No. 1:18-cv-00927-DAD-EPG
     PEREZ,
12
                        Plaintiffs,
13                                                     ORDER GRANTING MOTION FOR
            v.                                         APPROVAL OF PAGA SETTLEMENT
14                                                     AGREEMENT
     ALL AG, INC., a California corporation;
15   et al.,                                           (Doc. No. 54)
16                      Defendants.
17

18          This matter is before the court on the unopposed motion for approval of the parties’

19   settlement agreement of plaintiffs’ claims under the Private Attorneys General Act (“PAGA”)

20   filed by plaintiffs Manuel Perez and Macario Perez on May 18, 2021. (Doc. No. 54.) Pursuant to

21   General Order No. 617 addressing the public health emergency posed by the coronavirus

22   outbreak, the court took the motion under submission to be decided on the papers. (Doc. No. 55.)

23   Having considered the unopposed motion, the court will approve the settlement agreement.

24                                            BACKGROUND

25          Defendants Means Nursery, Inc. (“Means Nursery”) and Gold Coast Farms, LLC (“Gold

26   Coast”) cultivate and prepare ornamental plants for distribution to third-party retailers, and they

27   hired defendant All Ag, Inc. (“All Ag”), a licensed farm labor contractor, to supply workers and

28   process payroll at Gold Coast’s Woodlake, California nursery in Tulare County. (Doc. Nos. 22 at
                                                       1
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 2 of 13


 1   ¶¶ 8, 28–30; 54 at 4.) Plaintiffs were employed by defendants as nursery workers at the

 2   Woodlake nursery; Manuel Perez worked for defendants from approximately May 2013 through

 3   November 21, 2017, and Macario Perez worked for defendants from approximately May 2013

 4   through December 4, 2017. (Doc. Nos. 22 at ¶¶ 8–9; 54 at 4.)

 5           On July 9, 2018, plaintiffs initiated this wage-and-hour lawsuit against defendants. (Doc.

 6   No. 1.) In their operative second amended complaint, plaintiffs allege ten causes of action under

 7   California’s Labor Code, Business and Professions Code, Unfair Competition Law, and the

 8   Private Attorney General Act (“PAGA”), as well as the federal Fair Labor Standards Act

 9   (“FLSA”). (Doc. No. 22.) Plaintiffs do not assert any class claims nor do they seek to represent a

10   putative class. Rather, plaintiffs assert their individual state law labor code claims and also seek

11   to represent an FLSA collective “pursuant to 29 U.S.C. § 216(b), for all workers who were

12   similarly situated to [p]laintiffs and who were not paid overtime wages in violation of the FLSA

13   from three years preceding the filing of this complaint through the present.” (Doc. Nos. 22 at 16;

14   54 at 3.) As to their PAGA claim, plaintiffs assert that they are “aggrieved employees” and seek

15   civil penalties for labor code violations on behalf of themselves and other current or former

16   employees of defendants pursuant to California Labor Code § 2699(a). (Doc. Nos. 22 at 15–16;

17   54 at 3.)

18           Following settlement conferences with U.S. Magistrate Judge Jeremy D. Peterson on

19   April 30, 2019 and July 8, 2019, the parties agreed to settle this case. (Doc. Nos. 31, 39.) On

20   July 26, 2019, plaintiffs filed a motion for approval of the parties’ PAGA settlement agreement,
21   which the court denied without prejudice on April 17, 2020 due to several expressed concerns.

22   (Doc. Nos. 40, 50.) In that order, the court strongly encouraged the parties to continue their

23   settlement efforts and resolve the issues the court had identified therein. (Doc. No. 50 at 17.)

24           On May 18, 2021, plaintiffs filed the pending motion for approval of the parties’ PAGA

25   settlement, explaining that “[s]ince the Court’s denial of the Plaintiffs’ motion to approve the

26   First Settlement Agreement, the Parties have discussed and agreed on how to address the Court’s
27   concerns and have finalized and signed an agreement that resolves Plaintiffs’ PAGA claims,” for

28   which plaintiffs now seek court approval pursuant to California Labor Code § 2699(l)(2). (Doc.
                                                       2
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 3 of 13


 1   No. 54 at 4.) On May 19, 2021, defendants filed a notice of non-opposition to the pending

 2   motion, stating that they “entered into the proposed settlement to resolve this litigation, and

 3   therefore support its approval by the Court,” but “they vehemently deny any wrongdoing or

 4   liability in this matter and reserve all rights to contest the facts and legal analyses set forth in the

 5   Motion and supporting documents in the event that, for any reason, the settlement is not approved

 6   and litigation of Plaintiffs’ claims resumes.” (Doc. No. 56 at 1.)

 7           Plaintiffs also note in their pending motion that the parties “reached a private settlement

 8   agreement to resolve Plaintiffs’ individual claims.” (Doc. No. 54 at 4.) The parties provided the

 9   court with a copy of that private settlement agreement for the court’s in camera review and for

10   the court to determine whether to approve plaintiffs’ settlement of their individual FLSA claim as

11   a fair and reasonable resolution of a bona fide dispute. See Beidleman v. City of Modesto, No.

12   1:16-cv-01100-DAD-SKO, 2018 WL 1305713, at *1 (E.D. Cal. Mar. 13, 2018); Barrentine v.

13   Ark.-Best Freight Sys., Inc., 450 U.S. 728, 740 (1981); see also Yue Zhou v. Wang’s Rest., No.

14   5:05-cv-00279-PVT, 2007 WL 2298046, at *1 (N.D. Cal. Aug. 8, 2007) (“The proper procedure

15   for obtaining court approval of the settlement of FLSA claims is for the parties to present to the

16   court a proposed settlement, upon which the district court may enter a stipulated judgment only

17   after scrutinizing the settlement for fairness.”). The court has reviewed the parties’ private

18   settlement agreement of plaintiffs’ individual claims, which includes their individual FLSA

19   claims, and finds that the agreement is a fair and reasonable resolution of the parties’ bona fide

20   dispute with regard to those claims. The court now turns to the pending motion for approval of
21   the parties’ PAGA settlement agreement.

22                               THE PROPOSED PAGA SETTLEMENT

23           According to the parties’ PAGA settlement agreement (“the PAGA Agreement”),

24   defendants will pay a gross settlement payment of $104,000.00 to resolve plaintiffs’ PAGA

25   claims as well as attorneys’ fees and costs related to the PAGA claims. (Doc. No. 54 at 6.)

26   Subject to court approval, the gross settlement payment will include: (1) up to $4,000.00 in
27   /////

28   /////
                                                         3
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 4 of 13


 1   claims administration costs to the settlement claims administrator1; (2) $3,403.25 in plaintiffs’

 2   litigation costs related to plaintiffs’ PAGA claims; (3) $20,596.75 in plaintiffs’ attorneys’ fees in

 3   connection with the prosecution of plaintiffs’ PAGA claims; and (4) the remaining amount for the

 4   PAGA fund, to be divided 75 percent to the Labor and Workforce Development Agency

 5   (“LWDA”) and 25 percent to the aggrieved employees (“the PAGA group”). (Id. at 6, 12–13.)

 6   The PAGA group is defined as:

 7
                    Plaintiffs and all current and former employees employed by Gold
 8                  Coast Farms, LLC, Means Nursery, Inc. and All Ag, Inc. in a
                    nonexempt position at Defendant Gold Coast Farms, LLC’s
 9                  Woodlake Location, located at 32701 Road 204, Woodlake,
                    California 93286, from July 9, 2017 through the date the Court
10                  approves the settlement.

11   (Doc. No. 54-1 at 12.) There are approximately 206 aggrieved employees in the PAGA group.

12   (Doc. No. 54 at 6.) The PAGA Agreement provides that the distribution of the 25% of the PAGA

13   Fund to the PAGA group members will be done in accordance with Labor Code § 2699(i), on a

14   pro rata basis based on the number of workweeks the member worked for defendants from July

15   9, 2017 through the date of court approval, relative to the total number of workweeks all PAGA

16   group members worked during that time period. (Doc. Nos. 54 at 6; 54-1 at 12.)

17          The PAGA Agreement provides that, upon entry of the court’s order approving the

18   settlement:

19                  [All PAGA group members] and the State of California shall fully
                    release and forever discharge defendants from any and all claims
20                  seeking penalties under Labor Code § 2698 et. seq. that were
                    asserted in the Second Amended Complaint, which includes Labor
21                  Code §§ 201, 202, 226, 226.3, 510, 558, 1194, 1194.2, 1197,
                    1197.1, 2802, 8 Cal. Code Regs.§§ 11080, et seq., and Industrial
22                  Welfare Commission Wage Orders Nos. 8 and/or 13, against
                    Defendants for the time period of July 9, 2017 through the [date of
23                  court approval].

24   (Doc. No. 54-1 at 14.) The PAGA Agreement states that “[i]t is also expressly understood and

25   agreed that this limited release would not release Defendants from liability for, nor act as a waiver

26
27   1
      The PAGA Agreement provides that “[t]he Parties will mutually agree on the Settlement
     Administrator, with special consideration for Administrators with Spanish-speaking staff.” (Doc.
28   No. 54-1 at 14.)
                                                     4
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 5 of 13


 1   of, any claims the nonparty PAGA Settlement Group Members may have or assert against

 2   Defendants for alleged violations of any statute other than PAGA.” (Doc. No. 54-1 at 14.)

 3          The PAGA Agreement also provides for non-monetary relief in the form of defendant

 4   Gold Coast agreeing “to continue to pay its current and future employees’ overtime after eight

 5   hours in a workday and/or forty hours in a workweek;” to notify all new employees of this

 6   overtime policy in writing, in both English and Spanish; and to provide certification of this policy

 7   to plaintiffs’ counsel on January 1, 2022. (Doc. Nos. 54 at 11; 54-1 at 14.)2

 8                                         LEGAL STANDARD

 9          In 2003, the California Legislature enacted the Private Attorney General Act, California

10   Labor Code §§ 2698 et seq., after declaring: (i) that adequate financing of labor law enforcement

11   was necessary to achieve maximum compliance; (ii) that staffing levels for state labor law

12   enforcement agencies have declined and were unable to keep up with a growing labor market;

13   (iii) that vigorous assessment and collection of civil penalties provides a meaningful deterrent to

14   unlawful conduct; and (iv) that it was therefore in the public interest to allow aggrieved

15   employees, acting as private attorneys general, to seek and recover civil penalties for Labor Code

16   violations. 2003 Cal. Stat. 6629. Under PAGA, an “aggrieved employee” may bring an action

17   for civil penalties for labor code violations on behalf of themselves and other current or former

18   employees. Cal. Lab. Code § 2699(a).3 A plaintiff suing under PAGA “does so as the proxy or

19   agent of the state’s labor law enforcement agencies.” Arias v. Superior Court, 46 Cal. 4th 969,

20   986 (2009). Accordingly, a judgment in a PAGA action “binds all those, including nonparty
21   aggrieved employees, who would be bound by a judgment in an action brought by the

22

23
     2
       Plaintiffs note in their motion that “[s]tarting January 1, 2023, all employers with 26 or more
     employees, including Defendant Gold Coast, will be required to pay agricultural workers subject
24   to Wage Order 14 overtime after 8 hours in a workday and/or 40 hours in a workweek.” (Doc.
     No. 54 at 11) (citing 8 C.C.R. § 11140(3) (see Dep’t of Indus. Relations, Overtime for
25   Agricultural Workers, https://www.dir.ca.gov/dlse/Overtime-for-Agricultural-Workers.html (Jan.
26   2019)).

27   3
       An “aggrieved employee” is defined as “any person who was employed by the alleged violator
     and against whom one or more of the alleged violations was committed.” Cal. Lab. Code
28   § 2699(c).
                                                    5
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 6 of 13


 1   government.” Id. (emphasis added); see also Iskanian v. CLS Transp. L.A., LLC, 59 Cal. 4th 348,

 2   381 (2014) (“When a government agency is authorized to bring an action on behalf of an

 3   individual or in the public interest, and a private person lacks an independent legal right to bring

 4   the action, a person who is not a party but who is represented by the agency is bound by the

 5   judgment as though the person were a party.”).

 6           The PAGA statute imposes a number of limits on litigants. First, because a PAGA action

 7   functions as a “substitute” for an action brought by the state government, a plaintiff suing under

 8   PAGA is limited to recovery of civil penalties only, rather than damages available privately

 9   through direct or class action claims. Id. Second, to bring an action under PAGA, an aggrieved

10   employee must first provide written notice to the LWDA as well as to the employer. Cal. Lab.

11   Code § 2699.3(a)(1). Third, any civil penalties recovered must be distributed as follows: 75

12   percent to the LWDA, and the remaining 25 percent to the aggrieved employees. Id. § 2699(i).

13           Finally, a trial court must “review and approve” any settlement of PAGA claims. Id.

14   § 2699(l)(2).4 There is no binding authority identifying the proper standard of review of PAGA

15   settlements to be employed by the court. In the class action context, where PAGA claims often

16   also appear, a district court must independently determine that a proposed settlement agreement is

17   “fundamentally fair, adequate and reasonable” before granting approval. See Officers for Justice

18   v. Civil Serv. Comm’n of City & County of San Francisco, 688 F.2d 615, 625 (9th Cir. 1982); In

19   re Heritage Bond Litig., 546 F.3d 667, 674–75 (9th Cir. 2008). However, this is not a class

20   action, and PAGA claims are intended to serve a decidedly different purpose—namely to protect
21   the public rather than for the benefit of private parties. See Arias, 46 Cal. 4th at 986. The LWDA

22   has provided some guidance regarding court approval of PAGA settlements. See California

23   Labor and Workforce Development Agency’s Comments on Proposed PAGA Settlement

24   (“LWDA Comments”), O’Connor v. Uber Techs., Inc., No. 3:13-cv-03826-EMC (N.D. Cal. Jul.

25   /////

26   /////
27
     4
       The proposed settlement must also be submitted to the LWDA at the same time it is submitted
28   to the court. Id.
                                                   6
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 7 of 13


 1   29, 2016), ECF No. 736 at 2–3.5 In that case, where both class action and PAGA claims were

 2   covered by a proposed settlement, the LWDA stressed that

 3                  when a PAGA claim is settled, the relief provided for under the
                    PAGA [must] be genuine and meaningful, consistent with the
 4                  underlying purpose of the statute to benefit the public and, in the
                    context of a class action, the court [must] evaluate whether the
 5                  settlement meets the standards of being “fundamentally fair,
                    reasonable, and adequate” with reference to the public policies
 6                  underlying the PAGA.
 7   Id.; see also O’Connor v. Uber Techs., Inc., 201 F. Supp. 3d 1110, 1133 (N.D. Cal. 2016) (citing

 8   the same with approval).

 9          Recognizing the distinct issues presented by class actions, this court is nevertheless

10   persuaded by the LWDA’s reasoning in O’Connor and therefore adopts its proposed standard in

11   evaluating the PAGA-only settlement agreement now before the court. Accordingly, the court

12   will approve a settlement of PAGA claims upon a showing that the settlement terms (1) meet the

13   statutory requirements set forth by PAGA, and (2) are fundamentally fair, reasonable, and

14   adequate6 in view of PAGA’s public policy goals. See Tenorio v. Gallardo, No. 1:16-cv-00283-

15   DAD-JLT, 2019 WL 4747949, at *3 (E.D. Cal. Sept. 30, 2019).

16                                               ANALYSIS

17   A.     The PAGA Settlement

18          PAGA’s statutory requirements require that 75 percent of the civil penalties recovered by

19   aggrieved employees must be allocated to the LWDA and 25 percent allocated to aggrieved

20   employees. Cal. Lab. Code § 2699(i). As stated above, the PAGA Agreement in this case
21   allocates the PAGA fund accordingly. (See Doc. No. 54-1 at 12.) Although the PAGA

22   Agreement does not specify the dollar amounts for the PAGA fund’s allocations, according to the

23
     5
       See also id. at 3 (“The LWDA is not aware any existing case law establishing a specific
24   benchmark for PAGA settlements, either on their own terms or in relation to the recovery on
     other claims in the action.”).
25

26
     6
        The court’s determination as to fairness, reasonableness, and adequacy may involve a balancing
     of several factors including but not limited to the following: the strength of plaintiffs’ claims; the
27   risk, expense, complexity, and likely duration of further litigation; the amount offered in
     settlement; the extent of discovery completed, and the stage of the proceedings; and the
28   experience and views of counsel. See Officers for Justice, 688 F.2d at 625.
                                                        7
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 8 of 13


 1   motion, the PAGA fund will total approximately $76,000.00 ($80,000.00 less the administration

 2   costs of up to $4,000.00). (Doc. No. 54 at 12.) Thus, the claims administrator will pay 75

 3   percent of the PAGA fund, or approximately $57,000.00 to the LWDA, with the remaining 25

 4   percent, or $19,000.00, to be distributed among the aggrieved employees on a pro-rata basis. (See

 5   id.) Plaintiffs’ counsel Estella M. Cisneros has submitted a declaration in support of the pending

 6   motion, in which counsel declares that plaintiffs mailed a written notice of their alleged California

 7   Labor Code violations to the defendants and the LWDA on May 17, 2018 and have not heard any

 8   response from the LWDA to date. (Doc. No. 54-1 at 2, ¶ 11.) In addition, attorney Cisneros

 9   declared that plaintiffs simultaneously submitted their proposed PAGA Agreement to the LWDA

10   when plaintiffs submitted their motion to the court. (Id.)

11          Plaintiffs’ counsel declared that they calculated a total likely recovery, as of May 13,

12   2021, for the PAGA group on the PAGA claims to be $155,100.00 in penalties, and that this

13   calculation was based upon counsel’s review of payroll documents (timesheets, daily payroll

14   reports, invoices) produced by defendants during discovery and also voluntarily provided by

15   defendants in connection with the settlement conference and settlement efforts. (Doc. No. 54-1 at

16   3, ¶¶ 12–14.) Based on this valuation, plaintiffs assert that the approximate $76,000.00 amount in

17   the PAGA fund represents a 49% recovery for the PAGA group members. (Doc. No. 54 at 12.)

18          In addition to this monetary relief, as noted above, the PAGA Agreement includes

19   injunctive relief, in which defendant Gold Coast “agrees to continue to pay its current and future

20   employees’ overtime after eight hours in a workday and/or forty hours in a workweek;” to notify
21   all new employees of this overtime policy in writing, in both English and Spanish; and to provide

22   certification of this policy to plaintiffs’ counsel on January 1, 2022. (Doc. No. 54-1 at 14.)

23          In light of the substantial amount of penalties to be paid under the PAGA fund

24   distribution, the inclusion of non-monetary relief in the PAGA Agreement, the lack of objection

25   from the LWDA despite being provided timely notice of the terms of this proposed settlement,

26   and the fact that individual PAGA group members are not precluded from bringing actions
27   against defendants to seek recovery for any alleged unpaid wages or actual damages for labor

28   code violations because of the limited release under the PAGA Agreement, the court concludes
                                                       8
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 9 of 13


 1   that the parties’ PAGA Agreement is fundamentally fair, reasonable, and adequate in view of

 2   PAGA’s public policy goals. See O’Connor, 201 F. Supp. 3d at 1132–33 (defining PAGA’s

 3   goals as including “benefit[ting] the public by augmenting the state’s enforcement capabilities,

 4   encouraging compliance with Labor Code provisions, and deterring noncompliance”) (emphasis

 5   added).

 6   B.        Attorneys’ Fees and Costs

 7             The court now turns to the attorneys’ fees provision of the Agreement. The relevant

 8   provision of PAGA provides that “[a]ny employee who prevails in any action shall be entitled to

 9   an award of reasonable attorney’s fees and costs.” Cal. Lab. Code § 2699(g). Calculating

10   attorneys’ fees under this provision requires application of the lodestar. See Steenhuyse v. UBS

11   Fin. Servs., Inc., 317 F. Supp. 3d 1062, 1072 (N.D. Cal. 2018); PLCM Grp. v. Drexler, 22 Cal.

12   4th 1084, 1095 (2000) (noting that “the fee setting inquiry in California ordinarily begins with the

13   ‘lodestar’”); Margolin v. Reg’l Planning Comm’n, 134 Cal. App. 3d 999, 1004 (1982)

14   (“California courts have consistently held that a computation of time spent on a case and the

15   reasonable value of that time is fundamental to a determination of an appropriate attorneys’ fee

16   award.” ). “In determining reasonable hours, counsel bears the burden of submitting detailed time

17   records justifying the hours claimed to have been expended.” Chalmers v. City of Los Angeles,

18   796 F.2d 1205, 1210 (9th Cir. 1986). “Where the documentation of hours is inadequate, the

19   district court may reduce the award accordingly.” Hensley v. Eckerhart, 461 U.S. 424, 433

20   (1983). A district court should also exclude from the lodestar fee calculation any hours that were
21   not “reasonably expended,” such as hours that are excessive, redundant, or otherwise

22   unnecessary. See id. at 434; J & J Sports Prods., Inc. v. Napuri, No. 4:10-cv-04171-SBA, 2013

23   WL 4428573, at *1 (N.D. Cal. Aug. 15, 2013).

24             In assessing fee applications, the reasonable hourly rates are calculated according to the

25   prevailing market rates in the relevant legal community. Blum v. Stenson, 465 U.S. 886, 895

26   (1984); Gonzalez v. City of Maywood, 729 F.3d 1196, 1205 (9th Cir. 2013); Ingram v. Oroudjian,
27   647 F.3d 925, 928 (9th Cir. 2011) (“We have held that ‘[i]n determining a reasonable hourly rate,

28   the district court should be guided by the rate prevailing in the community for similar work
                                                        9
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 10 of 13


 1    performed by attorneys of comparable skill, experience, and reputation.’”) (quoting Chalmers,

 2    796 F.2d at 1210–11); Van Skike v. Dir., Office of Workers’ Comp. Programs, 557 F.3d 1041,

 3    1046 (9th Cir. 2009); Carson v. Billings Police Dep’t, 470 F.3d 889, 891 (9th Cir. 2006).

 4    Typically, the “relevant legal community” is the forum district7 and the local hourly rates for

 5    similar work should normally be employed. Gonzalez, 729 F.3d at 1205; Prison Legal News, 608

 6    F.3d at 454; Gates v. Rowland, 39 F.3d 1439, 1449 (9th Cir. 1994).

 7           The fee applicant bears the burden of producing satisfactory evidence “that the requested

 8    rates are in line with those prevailing in the community for similar services by lawyers of

 9    reasonably comparable skill, experience and reputation.” Blum, 465 U.S. at 895 n.11.

10    “Affidavits of the plaintiff[’s] attorney and other attorneys regarding prevailing fees in the

11    community, and rate determinations in other cases, particularly those setting a rate for the

12    plaintiff[’s] attorney, are satisfactory evidence of the prevailing market rate.” United

13    Steelworkers of Am. v. Phelps Dodge Corp., 896 F.2d 403, 407 (9th Cir. 1990); see also Napuri,

14    2013 WL 4428573, at *2.

15
      7
16      The court recognizes that judges in the Eastern District of California frequently distinguish
      between the Fresno and Sacramento communities in determining hourly rates. The general rule
17    for awarding attorneys’ fee rates, however, is that “the rates of attorneys practicing in the forum
      district” are used. Gates v. Deukmejian, 987 F.2d 1392, 1405 (9th Cir. 1992) (emphasis added).
18
      The ultimate task of the court is to discern the “prevailing market rates in the relevant
19    community.” See Gonzalez, 729 F.3d at 1205 (quoting Dang v. Cross, 422 F.3d 800, 813 (9th
      Cir. 2005)). This court has located no authority indicating that hourly rates for attorneys in
20    Sacramento may not be used to guide the court’s award of such fees in cases originating in
      Fresno, particularly in specialized fields of litigation. Again, the typical approach looks to the
21    district in which the court sits. See id. at 1206 (noting the appropriate rate was “the market rate
22    prevailing in the Central District of California”); Prison Legal News v. Schwarzenegger, 608 F.3d
      446, 455 (9th Cir. 2010) (using the “Northern District of California” as the relevant legal
23    community); Camacho, 523 F.3d at 979 (same); Davis v. Mason County, 927 F.2d 1473, 1488
      (9th Cir. 1991) (using the Western District of Washington as the relevant local community),
24    overruled on other grounds as recognized in Davis v. City & County of San Francisco, 976 F.2d
      1536, 1556 (9th Cir. 1992). But see Vega v. Eatherford U.S. LP, No. 1:14-cv-01790-JLT, 2016
25    WL 7116731, at *16 (E.D. Cal. Dec. 7, 2016) (concluding that within the Eastern District of
26    California, the appropriate forum for determining the lodestar rate is the division of the district in
      which the case is filed) (quoting Jadwin v. County of Kern, 767 F. Supp. 2d 1069, 1129 (E.D. Cal.
27    2011)). Finally, the undersigned would note that according to the Local Rules of this court, this is
      not a district court with separate divisions, as many are, but rather is a single district sitting in
28    designated locations for venue purposes. See Eastern District of California Local Rule 120.
                                                         10
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 11 of 13


 1           Here, the PAGA Agreement allocates 23 percent of the gross settlement payment, or

 2    $24,000.00, for an award of attorneys’ fees and costs (comprised of $3,403.25 in litigation costs

 3    and $20,596.75 in attorneys’ fees for time expended on plaintiffs’ PAGA claims). (Doc. No. 54-1

 4    at 11.) Accounting for just the requested amount of attorneys’ fees, $20,596.75, this amount

 5    represents 19.8% of the gross settlement payment.

 6           This requested amount, however, is significantly less than the plaintiffs’ asserted lodestar

 7    of $133,155.00 for the prosecution and settlement of plaintiffs’ PAGA claims. (See Doc. No. 54-

 8    1 at 7 ¶ 33.) Attached to her declaration, attorney Cisneros has provided billing records for

 9    plaintiffs’ counsel that detail the hours spent on this action, the specific activity for each time

10    entry, the attorney who performed that task, and the hourly rate for that attorney. (See Doc. No.

11    54-1 at 32–55.) As for the hourly rates employed by plaintiffs’ counsel, attorneys at California

12    Rural Legal Assistance, Inc. (“CRLA”) (Doc. No. 54-1 at 5 ¶ 26), the court finds those rates

13    ranging between $175 and $300 to be reasonable hourly rates in this district. See, e.g., In re Taco

14    Bell Wage & Hour Actions, 222 F. Supp. 3d 813, 839 (E.D. Cal. 2016) (concluding that

15    appropriate rates in this community are $350 to $400 per hour for attorneys with twenty or more

16    years of experience, $250 to $350 per hour for attorneys with less than fifteen years of

17    experience, and $125 to $200 per hour for attorneys with less than two years of experience);

18    Sanchez v. Frito-Lay, Inc., No. 1:14-cv-00797-AWI-MJS, 2015 WL 4662636, at *18 (E.D. Cal.

19    Aug. 5, 2015), report and recommendation adopted, (E.D. Cal. Aug. 26, 2015) (awarding rates of

20    $275 to $350 for attorneys with between fourteen and twenty years of experience).8
21           As for the hours expended in connection with plaintiffs’ PAGA claims, attorney Cisneros

22    declares that she reviewed the time records, exercised billing judgment, and calculated that 381

23    hours “were reasonably necessary for the prosecution and settlement of [only] the PAGA claims.”

24    (Id. at 5–6, ¶¶ 28, 30.) In addition, to those 381 hours, attorney Cisneros also determined that

25    plaintiffs’ counsel spent “324.9 hours on the prosecution of Plaintiffs’ individual claims and the

26    PAGA claims at the same time,” for which plaintiffs seek to include half, or 162.45 hours, in their
27
      8
        The same finding would be supported were the court to apply California law in determining the
28    appropriate rate.
                                                   11
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 12 of 13


 1    lodestar. (Id. at 6, ¶ 31.) Accordingly, plaintiffs assert that their lodestar for the PAGA

 2    Agreement’s allocation of attorneys’ fees includes a total of 543.45 hours. (Id. at 7, ¶ 33.) The

 3    court finds that this is a reasonable number of hours, given the duration of this case, the extensive

 4    informal and formal discovery, including depositions, and the repeated efforts at settlement of this

 5    action. Applying each attorneys’ respective hourly rates to the number of hours expended,

 6    plaintiffs calculate their lodestar to be $133,155.00. (Id.) Thus, the attorneys’ fees sought in this

 7    case are fully supported by the lodestar cross check.

 8            As for litigation costs attributed to the PAGA claims, attorney Cisneros similarly provided

 9    a spreadsheet of the costs incurred in this action and identified the costs related solely to

10    plaintiffs’ PAGA claim, and divided the remaining costs by half, for a total requested cost award

11    of $3,403.25. The court has reviewed the supporting documentation provided by plaintiffs and

12    concludes that these costs were reasonably incurred.

13            Accordingly, the court will approve the $24,000.00 in attorneys’ fees and costs as

14    requested by plaintiffs.

15                                              CONCLUSION

16            For the reasons stated above,

17            1.     Plaintiffs’ unopposed motion for approval of the parties’ PAGA settlement

18                   agreement (Doc. No. 54) is granted, and plaintiffs’ counsel shall receive

19                   $24,000.00 in attorneys’ fees and costs;

20            2.     The parties are directed to effectuate all terms of the PAGA settlement agreement
21                   (Doc. No. 54-1 at 9–23) and any deadlines or procedures for distribution therein;

22                   and

23    /////

24    /////

25    /////

26    /////
27    /////

28    /////
                                                        12
     Case 1:18-cv-00927-DAD-EPG Document 58 Filed 07/23/21 Page 13 of 13


 1          3.    Within thirty (30) days from the date of this order, the parties shall file either a

 2                stipulation signed by all parties to dismiss plaintiffs’ individual claims pursuant to

 3                Rule 41(a)(1)(A)(ii), or a request to dismiss plaintiffs’ individual claims pursuant

 4                to Rule 41(a)(2), or a joint status report indicating what plaintiffs’ intentions are

 5                with regard to their individual claims.

 6    IT IS SO ORDERED.
 7
         Dated:   July 22, 2021
 8                                                     UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    13
